Case: 22-50017        Document: 00516464423              Page: 1       Date Filed: 09/08/2022




               United States Court of Appeals
                    for the Fifth Circuit                                 United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 8, 2022
                                        No. 22-50017
                                                                            Lyle W. Cayce
                                                                                 Clerk

   E. R., a minor with Olga Alcantara as her next friend; Olga
   Alcantara, on her own behalf,

                                                                     Plaintiffs—Appellees,

                                             versus

   Marco Jasso, #1888; Ricardo Villagran, #2882;

                                                                   Defendants- Appellants.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. EP-19-CV-298


   Before Jones, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
           El Paso police officers Jose Rivas1 and Ricardo Villagran arrived at
   plaintiff Olga Alcantara’s home after receiving a call that a “riot” was in



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             After the events at issue this case, Rivas changed his last name to Rios. Rivas is
   not a party in this appeal.
Case: 22-50017         Document: 00516464423            Page: 2     Date Filed: 09/08/2022




                                         No. 22-50017


   progress at the residence. Upon arrival, it became “very obvious” that there
   was no riot. Instead, E.R., Alcantara’s daughter and the other plaintiff in this
   case, was in the backyard with seven of her friends celebrating Thanksgiving.
   Nevertheless, Rivas and Villagran confronted the teens as three additional El
   Paso police officers, including El Paso police sergeant Marco Jasso, arrived
   at the scene. Eventually, Rivas got into a scuffle with E.R., which resulted in
   E.R. allegedly sustaining injuries and being handcuffed.
          A female officer searched E.R. and found a housekey inside her bra.
   Jasso and Villagran later used the housekey to unlock and enter Alcantara’s
   home. Alcantara, who was bathing her two younger daughters, heard the
   officers’ voices and exited the bathroom to find the two men standing inside
   her home. She demanded they leave, and about five minutes later, the
   officers stepped outside.
          E.R. and Alcantara sued Rivas, Villagran, Jasso, and Jane Doe, the
   female officer who searched E.R. (later identified as “Officer Saldana”),
   under 42 U.S.C. § 1983, alleging violations of their Fourth Amendment
   rights. E.R. alleged an excessive force claim against Rivas, unlawful search
   and seizure claims against Saldana, and an unlawful arrest claim against Rivas
   and Villagran. Alcantara alleged an unlawful entry and search claim against
   Jasso and Villagran, contending that they did not have permission or a
   warrant to justify their intrusion into her home. She also alleged that Jasso
   was liable for Villagran’s unlawful entry because Jasso was his supervisor.
          Rivas, Jasso, and Villagran each moved for summary judgment,
   asserting qualified immunity. The district court granted summary judgment
   for Rivas on E.R.’s excessive force claim but denied Rivas and Villagran
   summary judgment on E.R.’s unlawful arrest claim.2 As for Alcantara’s


          2
              Saldana did not move for summary judgment on E.R.’s unlawful search claim.




                                               2
Case: 22-50017       Document: 00516464423            Page: 3      Date Filed: 09/08/2022




                                       No. 22-50017


   claims, the district court denied Jasso and Villagran summary judgment,
   finding genuine disputes of material fact regarding whether there was a
   “search” under the Fourth Amendment and whether exigent circumstances
   justified the entry, as Jasso and Villagran contend. Jasso and Villagran now
   appeal.
            In their brief, Jasso and Villagran contest only the denial of summary
   judgment as to Alcantara’s claims, i.e., those grounded on their alleged
   unlawful entry and search of Alcantara’s home. Although E.R. argues in the
   appellees’ brief that the district court erred in granting summary judgment
   for Rivas as to her excessive force claim, she did not notice any cross-appeal;
   we consequently lack jurisdiction to address that issue. See Wilson v. City of
   Bastrop, 26 F.4th 709, 716 (5th Cir. 2022) (citing 28 U.S.C. § 2107(a); Fed.
   R. App. 4(a)(1)(A)).3 Thus, only the denial of summary judgment for Jasso
   and Villagran as to Alcantara’s claims is properly before us.
            Reviewing the briefs and record, we conclude the district court
   thoroughly considered Jasso’s and Villagran’s motions and Alcantara’s
   responsive submissions in support of her claims. We agree that there are
   material fact disputes regarding whether Jasso and Villagran properly entered
   and searched Alcantara’s home. Accordingly, the district court properly
   denied summary judgment, and we AFFIRM the judgment of the district
   court.




            3
             Likewise, Villagran does not challenge the district court’s denial of summary
   judgment as to E.R.’s unlawful arrest claim against him. He has thus forfeited any such
   challenge. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).




                                             3